Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 1 of 16 Page ID #:1




  1 Jordon Harlan, Esq. (CA #273978)
    HARLAN LAW, P.C.
  2
    2404 Broadway, 2nd Floor
  3 San Diego, CA 92102
    Telephone: (619) 870-0802
  4
    Fax: (619) 870-0815
  5 Email: jordon@harlanpc.com
  6 Kenneth W. Pearson, Esq. (MN #016088X)
  7 Pro Hac Vice to be filed
      Adam J. Kress, Esq. (MN #0397289)
  8 Pro Hac Vice to be filed
  9 JOHNSON BECKER, PLLC
      444 Cedar Street, Suite 1800
 10 St. Paul, MN 55101
 11 Telephone: (612) 436-1800
      Fax: (612) 436-1801
 12 Email: kpearson@johnsonbecker.com
 13 Email: akress@johnsonbecker.com
 14 Attorneys for Plaintiff
 15
                        UNITED STATES DISTRICT COURT
 16
                      CENTRAL DISTRICT OF CALIFORNIA
 17
      CRYSTAL MORA, an individual,               Case No.:
 18
                             Plaintiff,          COMPLAINT AND DEMAND FOR
 19                                              JURY TRIAL
            v.
 20                                              1.    Strict Products Liability

 21                                              2.   Negligent Products Liability
      PICK FIVE IMPORTS, INC. d/b/a
 22   MAXI-MATIC U.S.A., INC, a                  3.   Breach of Express Warranty
      California Corporation; and DOES 1-
 23   100, inclusive,                            4.   Breach of Implied Warranty of
                                                      Merchantability
 24                          Defendants.
                                                 5.   Breach of Implied Warranty of
 25                                                   Fitness for a Particular Purpose

 26
 27
 28
                                             1
                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 2 of 16 Page ID #:2




  1          Plaintiff, CRYSTAL MORA (hereafter referred to as “Plaintiff”), by and
  2 through her undersigned counsel, JOHNSON BECKER, PLLC and HARLAN
  3 LAW, P.C., hereby submits the following Complaint and Demand for Jury Trial

  4 against Defendants PICK FIVE IMPORTS, INC. d/b/a MAXI-MATIC U.S.A.,
  5 INC. (hereafter referred to as “Defendant Maxi-Matic”) and DOES 1-100
  6 (hereafter referred to as “Doe Defendants”) (collectively referred to as
  7 “Defendants”), alleges the following upon personal knowledge and belief, and
  8 investigation of counsel:
  9                                 NATURE OF THE CASE
 10          1.     Defendant Maxi-Matic designs, manufactures, markets, imports,
 11 distributes and sells a wide-range of consumer kitchen products, including the
 12 subject “Elite Bistro Pressure Cooker,” which specifically includes the Model
 13 Number EPC-813 (referred to hereafter as “pressure cooker(s)”) that is at issue
 14 in this case.
 15          2.     Defendant Maxi-Matic touts the “safety”1 of its pressure cookers,
 16 and states that they cannot be opened while in use. Despite Defendant’s claims

 17 of “safety,” it designed, manufactured, marketed, imported, distributed and
 18 sold, both directly and through third-party retailers, a product that suffers from
 19 serious and dangerous defects. Said defects cause significant risk of bodily harm
 20 and injury to its consumers.
 21          3.     Specifically, said defects manifest themselves when, despite
 22 Defendant’s statements, the lid of the pressure cooker is removable with built-
 23 up pressure, heat and steam still inside the unit. When the lid is removed under
 24 such circumstances, the pressure trapped within the unit causes the scalding
 25 hot contents to be projected from the unit and into the surrounding area,
 26 including onto the unsuspecting consumers, their families and other bystanders.
 27
      1
 28     See, e.g. Elite Bistro EPC-813 Owner’s Manual, pgs. 15, 16. A copy of the Owner’s Manual is
      attached hereto as “Exhibit A”.
                                                   2
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 3 of 16 Page ID #:3




  1 The Plaintiff in this case was able to remove the lid while the pressure cooker
  2 retained pressure, causing her serious and substantial bodily injuries and
  3 damages including, but not limited to, burn injuries to her arms and breasts.

  4             4.        Defendant knew or should have known of these defects, but has
  5 nevertheless put profit ahead of safety by continuing to sell its pressure cookers
  6 to consumers, failing to warn said consumers of the serious risks posed by the
  7 defects, and failing to recall the dangerously defective pressure cookers
  8 regardless of the risk of significant injuries to Plaintiff and consumers like her.
  9             5.        As a direct and proximate result of Defendant’s conduct, the
 10 Plaintiff in this case incurred significant and painful bodily injuries, medical
 11 expenses, lost wages, physical pain, mental anguish, and diminished enjoyment
 12 of life.
 13                                  PLAINTIFF CRYSTAL MORA
 14             6.        Plaintiff is a resident and citizen of the city of Albuquerque, County
 15 of Bernalillo, State of New Mexico.
 16             7.        On or about October 6, 2019, Plaintiff suffered serious and
 17 substantial burn injuries as the direct and proximate result of the pressure
 18 cooker’s lid being able to be rotated and opened while the pressure cooker was
 19 still under pressure, during the normal, directed use of the pressure cooker,
 20 allowing its scalding hot contents to be forcefully ejected from the pressure
 21 cooker and onto Plaintiff. The incident occurred as a result of the failure of the
 22 pressure cooker’s supposed “safety feature[s],”2 which purport to keep the
 23 consumer safe while using the pressure cooker. In addition, the incident
 24 occurred as the result of Defendant’s failure to redesign the pressure cooker,
 25 despite the existence of economical, safer alternative designs.
 26
 27

 28   2
          Id. at pg. 5.
                                                      3
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 4 of 16 Page ID #:4




  1             DEFENDANTS MAXI-MATIC U.S.A., INC. & DOES 1 - 100
  2        8.      Defendant Maxi-Matic designs, manufactures, markets, imports,
  3 distributes and sells a variety of consumer kitchen products including pressure

  4 cookers, air fryers, and blenders, amongst others. Defendant Maxi-Matic is a
  5 California corporation, with is principal place of business and registered service
  6 address at 18401 Arenth Avenue, STE. B, City of Industry, California 91748.
  7        9.      Plaintiff is ignorant of the identities of Doe Defendants, and
  8 therefore sues these defendants by such fictitious names. The Doe Defendants
  9 may be individuals, partnerships, or corporations. Plaintiff is informed and
 10 believes, and thereon alleges, that at all times mentioned herein, each of the
 11 Doe Defendants were the parent, subsidiary, agent, servant, employee, co-
 12 venturer, and/or co-conspirator of the other Defendant Maxi-Matic and were at
 13 all times mentioned, acting within the scope, purpose, consent, knowledge,
 14 ratification and authorization of such agency, employment, joint venture and
 15 conspiracy. Plaintiff will amend this Complaint to allege their true names and
 16 capacities when ascertained. Plaintiff is informed and believes and thereon

 17 alleges that each of the fictitiously named Doe Defendants are responsible in
 18 some manner for the occurrences herein alleged, and that Plaintiff’s damages
 19 as herein alleged was proximately caused by their conduct.
 20                           JURISDICTION AND VENUE
 21        10.     This Court has subject matter jurisdiction over this case pursuant
 22 to diversity jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in
 23 controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
 24 and there is complete diversity between the parties.
 25        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) in
 26 that Defendant is a resident of this district.
 27        12.     Jurisdiction in this Court is proper in that Defendant Maxi-Matic is
 28 located and regularly conducts business here and is subject to general and

                                              4
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 5 of 16 Page ID #:5




  1 specific personal jurisdiction in this Court. Defendant Maxi-Matic’s negligent
  2 and wrongful acts or omissions caused tortious injury in the State of California
  3 and are subject to personal jurisdiction in this Court.

  4             13.       Jurisdiction in this Court is also proper in that Doe Defendants have
  5 purposely availed themselves to the privilege of conducting business in the State
  6 of California and are therefore subject to specific personal jurisdiction in this
  7 Court. Doe Defendants’ negligent and wrongful acts or omissions caused
  8 tortious injury in the State of California and are therefore subject to personal
  9 jurisdiction in this Court.
 10                                    FACTUAL BACKGROUND
 11             14.       Defendant Maxi-Matic is engaged in the business of designing,
 12 manufacturing, warranting, marketing, importing, distributing and selling the
 13 pressure cookers at issue in this litigation.
 14             15.       Defendant Maxi-Matic aggressively warrants, markets, advertises
 15 and sells its pressure cookers as “advanced technology” 3 allowing consumers to
 16 cook “faster and healthier.”4

 17             16.       According to the Owner’s Manual accompanying each individual
 18 unit sold, the pressure cookers purport to be designed with a “safety feature”5
 19 and that prevents the lid from opening until all pressure is released; misleading
 20 the consumer into believing that the pressure cookers are reasonably safe for
 21 their normal, intended use.
 22             17.       By reason of the forgoing acts or omissions, the Plaintiff and/or her
 23 family purchased the pressure cooker with the reasonable expectation that it
 24
 25
 26
      3
          Id. at pg. 15, 16
 27
      4
          Id. at pg. 5.
 28   5
          Id. at pg. 15, 16
                                                     5
                                    COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 6 of 16 Page ID #:6




  1 was properly designed and manufactured, free from defects of any kind, and
  2 that it was safe for its intended, foreseeable use of cooking.
  3        18.   Plaintiff used her pressure cooker for its intended purpose of
  4 preparing meals for herself and/or family and did so in a manner that was
  5 reasonable and foreseeable by the Defendants.
  6        19.   However, the aforementioned pressure cooker was defectively and
  7 negligently designed and manufactured by the Defendants in that they failed to
  8 properly function as to prevent the lid from being removed with normal force
  9 while the unit remained pressurized, despite the appearance that all the
 10 pressure had been released, during the ordinary, foreseeable and proper use of
 11 cooking food with the product; placing the Plaintiff, her family, and similar
 12 consumers in danger while using the pressure cookers.
 13        20.   Defendants’ pressure cookers possess defects that make them
 14 unreasonably dangerous for their intended use by consumers because the lid
 15 can be rotated and opened while the unit remains pressurized.
 16        21.   Further, Defendants’ representations about “safety” are not just
 17 misleading, they are flatly wrong, and put innocent consumers like Plaintiff
 18 directly in harm’s way.
 19        22.   Economic, safer alternative designs were available that could have
 20 prevented the Pressure Cooker’s lid from being rotated and opened while
 21 pressurized.
 22        23.   Defendant knew or should have known that its pressure cookers
 23 possessed defects that pose a serious safety risk to Plaintiff and the public.
 24 Nevertheless, Defendant continues to ignore and/or conceal its knowledge of the
 25 pressure cookers’ defects from the general public and continues to generate a
 26 substantial profit from the sale of its pressure cookers.
 27        24.   As a direct and proximate result of Defendants intentional
 28 concealment of such defects, its failure to warn consumers of such defects, its

                                             6
                           COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 7 of 16 Page ID #:7




  1 negligent misrepresentations, its failure to remove a product with such defects
  2 from the stream of commerce, and its negligent design of such products, Plaintiff
  3 used an unreasonably dangerous pressure cooker, which resulted in significant

  4 and painful bodily injuries upon Plaintiff’s simple removal of the lid of the
  5 Pressure Cooker.
  6        25.   Consequently, the Plaintiff in this case seeks compensatory
  7 damages resulting from the use of Defendants’ pressure cooker as described
  8 above, which has caused the Plaintiff to suffer from serious bodily injuries,
  9 medical expenses, lost wages, physical pain, mental anguish, diminished
 10 enjoyment of life, and other damages.
 11                           FIRST CAUSE OF ACTION
 12                        STRICT PRODUCTS LIABILITY
 13        PLAINTIFF, FOR A FIRST CAUSE OF ACTION AGANST PICK FIVE
 14 IMPORTS, INC. d/b/a MAXI-MATIC U.S.A., INC, and DOES 1-100, ALLEGES
 15 AS FOLLOWS:
 16        26.   Plaintiff incorporates by reference each preceding and succeeding
 17 paragraph as though set forth fully at length herein.
 18        27.   At the time of Plaintiff’s injuries, Defendants’ pressure cookers were
 19 defective and unreasonably dangerous for use by foreseeable consumers,
 20 including Plaintiff.
 21        28.   Defendants’ pressure cookers were in the same or substantially
 22 similar condition as when they left the possession of the Defendants.
 23        29.   Plaintiff and her family did not misuse or materially alter the
 24 pressure cooker.
 25        30.   The pressure cookers did not perform as safely as an ordinary
 26 consumer would have expected them to perform when used in a reasonably
 27 foreseeable way.

 28

                                             7
                           COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 8 of 16 Page ID #:8




  1        31.     Further, a reasonable person would conclude that the possibility
  2 and serious of harm outweighs the burden or cost of making the pressure
  3 cookers safe. Specifically:

  4              a. The pressure cookers designed, manufactured, sold, and supplied by
  5                Defendants were defectively designed and placed into the stream of
  6                commerce in a defective and unreasonably dangerous condition for
  7                consumers;
  8              b. The seriousness of the potential burn injuries resulting from the
  9                product drastically outweighs any benefit that could be derived from
 10                its normal, intended use;
 11              c. Defendants failed to properly market, design, manufacture,
 12                distribute, supply, and sell the pressure cookers, despite having
 13                extensive knowledge that the aforementioned injuries could and did
 14                occur;
 15              d. Defendants failed to warn and place adequate warnings and
 16                instructions on the pressure cookers;
 17              e. Defendants failed to adequately test the pressure cookers; and
 18              f. Defendants failed to market an economically feasible alternative
 19                design, despite the existence of economical, safer alternatives, that
 20                could have prevented the Plaintiff’ injuries and damages.
 21        32.     Defendants actions and omissions were the direct and proximate
 22 cause of the Plaintiff’s injuries and damages.
 23        WHEREFORE, Plaintiff demands judgment against Defendants for
 24 damages, together with interest, costs of suit, attorneys’ fees, and all such other
 25 relief as the Court deems proper.
 26
 27

 28

                                               8
                             COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 9 of 16 Page ID #:9




  1                            SECOND CAUSE OF ACTION
  2                        NEGLIGENT PRODUCTS LIABILITY
  3         PLAINTIFF, FOR A SECOND CAUSE OF ACTION AGANST PICK FIVE
  4 IMPORTS, INC. d/b/a MAXI-MATIC U.S.A., INC, and DOES 1-100, ALLEGES
  5 AS FOLLOWS:
  6         Plaintiff incorporates by reference each preceding and succeeding
  7 paragraph as though set forth fully at length herein.
  8         33.     Defendants had a duty of reasonable care to design, manufacture,
  9 market, and sell non-defective pressure cookers that are reasonably safe for
 10 their intended uses by consumers, such as Plaintiff and her family.
 11         34.     Defendants failed to exercise ordinary care in the manufacture,
 12 sale, warnings, quality assurance, quality control, distribution, advertising,
 13 promotion, sale and marketing of its pressure cookers in that Defendants knew
 14 or should have known that said pressure cookers created a high risk of
 15 unreasonable harm to the Plaintiff and consumers alike.
 16         35.     Defendants were negligent in the design, manufacture, advertising,
 17 warning, marketing and sale of its pressure cookers in that, among other things,
 18 they:
 19               a. Failed to use due care in designing and manufacturing the pressure
 20                 cookers to avoid the aforementioned risks to individuals;
 21               b. Placed an unsafe product into the stream of commerce;
 22               c. Aggressively over-promoted and marketed its pressure cookers
 23                 through television, social media, and other advertising outlets; and
 24               d. Were otherwise careless or negligent.
 25         36.     Despite the fact that Defendants knew or should have known that
 26 consumers were able to remove the lid while the pressure cookers were still
 27 pressurized, Defendants continued to market (and continue to do so) its pressure

 28 cookers to the general public.

                                               9
                              COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 10 of 16 Page ID #:10




   1             WHEREFORE, Plaintiff demands judgment against Defendants for
   2 damages, together with interest, costs of suit, and all such other relief as the
   3 Court deems proper.

   4                              THIRD CAUSE OF ACTION
   5                          BREACH OF EXPRESS WARRANTY
   6             PLAINTIFF, FOR A THIRD CAUSE OF ACTION AGANST PICK FIVE
   7 IMPORTS, INC. d/b/a MAXI-MATIC U.S.A., INC, and DOES 1-100, ALLEGES
   8 AS FOLLOWS:
   9             37.   Plaintiff incorporates by reference each preceding and succeeding
  10 paragraph as though set forth fully at length herein.
  11             38.   Defendants expressly warranted that its pressure cookers were safe
  12 and effective to members of the consuming public, including Plaintiff and her
  13 family. Moreover, Defendants expressly warranted that the lid of the pressure
  14 cooker could not be removed while the unit remained pressurized. For example,
  15 the pressure cooker Owner’s Manual states that “[a]s a safety feature, the lid
  16 will not open unless all pressure is released.”6

  17             39.   Members of the consuming public, including consumers such as the
  18 Plaintiff, were the intended third-party beneficiaries of the warranty.
  19             40.   Defendants marketed, promoted and sold its pressure cookers as a
  20 safe product, complete with “safety features.”
  21             41.   Defendants’ pressure cookers do not conform to these express
  22 representations because the lid can be removed using normal force while the
  23 units remain pressurized, despite the appearance that the pressure has been
  24 released, making the pressure cookers not safe for use by consumers.
  25             42.   Defendants breached their express warranties in one or more of the
  26 following ways:
  27

  28   6
           Id.
                                                 10
                                COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 11 of 16 Page ID #:11




   1              a. The pressure cookers as designed, manufactured, sold and/or
   2                 supplied by the Defendants, were defectively designed and placed
   3                 into the stream of commerce by Defendants in a defective and
   4                 unreasonably dangerous condition;
   5              b. Defendants failed to warn and/or place adequate warnings and
   6                 instructions on their pressure cookers;
   7              c. Defendants failed to adequately test its pressure cookers; and
   8              d. Defendants failed to provide timely and adequate post-marketing
   9                 warnings and instructions after they knew the risk of injury from
  10                 their pressure cookers.
  11        43.      Plaintiff used the pressure cooker with the reasonable expectation
  12 that it was properly designed and manufactured, free from defects of any kind,
  13 and that it was safe for its intended, foreseeable use of cooking.
  14        44.      Plaintiff’s injuries were the direct and proximate result of
  15 Defendants’ breach of their express warranties.
  16        WHEREFORE, Plaintiff demands judgment against Defendants for
  17 damages, together with interest, costs of suit, and all such other relief as the
  18 Court deems proper.
  19                            FOURTH CAUSE OF ACTION
  20       BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
  21        PLAINTIFF, FOR A FOURTH CAUSE OF ACTION AGANST PICK
  22 FIVE IMPORTS, INC. d/b/a MAXI-MATIC U.S.A., INC, and DOES 1-100,
  23 ALLEGES AS FOLLOWS:
  24        45.      Plaintiff incorporates by reference each preceding and succeeding
  25 paragraph as though set forth fully at length herein.
  26        46.      At the time Defendants marketed, distributed and sold their
  27 pressure cookers to the Plaintiff in this case, Defendants warranted that its

  28

                                               11
                               COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 12 of 16 Page ID #:12




   1 pressure cookers were merchantable and fit for the ordinary purposes for which
   2 they were intended.
   3        47.   Members of the consuming public, including consumers such as
   4 Plaintiff, were intended third-party beneficiaries of the warranty.
   5        48.   Plaintiff reasonably relied on Defendants’ representations that its
   6 pressure cookers were a quick, effective and safe means of cooking.
   7        49.   Defendants’ pressure cookers were not merchantable because they
   8 had the propensity to lead to the serious personal injuries as described herein
   9 in this Complaint.
  10        50.   Plaintiff used the pressure cooker with the reasonable expectation
  11 that it was properly designed and manufactured, free from defects of any kind,
  12 and that it was safe for its intended, foreseeable use of cooking.
  13        51.   Defendants’ breach of implied warranty of merchantability was the
  14 direct and proximate cause of Plaintiff’s injury and damages.
  15        WHEREFORE, Plaintiff demands judgment against Defendants for
  16 damages, together with interest, costs of suit, and all such other relief as the

  17 Court deems proper.
  18                           FIFTH CAUSE OF ACTION
  19          BREACH OF IMPLIED WARRANTY OF FITNESS FOR A
  20                            PARTICULAR PURPOSE
  21        PLAINTIFF, FOR A FIFTH CAUSE OF ACTION AGANST PICK FIVE
  22 IMPORTS, INC. d/b/a MAXI-MATIC U.S.A., INC, and DOES 1-100, ALLEGES
  23 AS FOLLOWS:
  24        52.   Plaintiff incorporates by reference each preceding and succeeding
  25 paragraph as though set forth fully at length herein.
  26        53.   Defendants manufactured, supplied, and sold their pressure
  27 cookers with an implied warranty that they were fit for the particular purpose

  28 of cooking quickly, efficiently and safely.

                                             12
                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 13 of 16 Page ID #:13




   1        54.   Members of the consuming public, including consumers such as
   2 Plaintiff, were the intended third-party beneficiaries of the warranty.
   3        55.   Defendants’ pressure cookers were not fit for the particular purpose
   4 as a safe means of cooking, due to the unreasonable risks of bodily injury
   5 associated with their use.
   6        56.   Plaintiff reasonably relied on Defendants’ representations that its
   7 pressure cookers were a quick, effective and safe means of cooking.
   8        57.   Defendants’ breach of the implied warranty of fitness for a
   9 particular purpose was the direct and proximate cause of Plaintiff’s injuries and
  10 damages.
  11        WHEREFORE, Plaintiff demands judgment against Defendants for
  12 damages, together with interest, costs of suit, and all such other relief as the
  13 Court deems proper.
  14                              INJURIES & DAMAGES
  15        58.   As a direct and proximate result of Defendants’ negligence and
  16 wrongful misconduct as described herein, Plaintiff has suffered and will

  17 continue to suffer physical and emotional injuries and damages including past,
  18 present, and future physical and emotional pain and suffering as a result of the
  19 incident. Plaintiff is entitled to recover damages from Defendants for these
  20 injuries in an amount which shall be proven at trial.
  21        59.   As a direct and proximate result of Defendants’ negligence and
  22 wrongful misconduct, as set forth herein, Plaintiff has incurred and will
  23 continue to incur the loss of full enjoyment of life and disfigurement as a result
  24 of the incident. Plaintiff is entitled to recover damages for loss of the full
  25 enjoyment of life and disfigurement from Defendants in an amount to be proven
  26 at trial.
  27        60.   As a direct and proximate cause of Defendants’ negligence and
  28 wrongful misconduct, as set forth herein, Plaintiff has and will continue to incur

                                             13
                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 14 of 16 Page ID #:14




   1 expenses for medical care and treatment, as well as other expenses, as a result
   2 of the severe burns she suffered as a result of the incident. Plaintiff is entitled
   3 to recover damages from Defendants for her past, present and future medical

   4 and other expenses in an amount which shall be proven at trial.
   5                             PRAYER FOR RELIEF
   6        WHEREFORE, Plaintiff demands judgment against the Defendants as
   7 follows:
   8        A.    That Plaintiff has a trial by jury on all of the claims and issues;
   9        B.    That judgment be entered in favor of the Plaintiff and against
  10              Defendants on all of the aforementioned claims and issues;
  11        C.    That Plaintiff recover all damages against Defendants, general
  12              damages and special damages, including economic and non-
  13              economic, to compensate the Plaintiff for her injuries and suffering
  14              sustained because of the use of the Defendants’ defective pressure
  15              cooker;
  16        D.    That all costs be taxed against Defendants;
  17        E.    That prejudgment interest be awarded according to proof;
  18        F.    That Plaintiff be awarded attorney’s fees to the extent permissible
  19              under California law; and
  20 ///
  21
  22 ///
  23
  24 ///
  25
  26 ///
  27

  28 ///

                                              14
                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 15 of 16 Page ID #:15




   1        G.    That this Court awards any other relief that it may deem equitable
   2              and just, or that may be available under the law of another forum
   3              to the extent the law of another forum is applied, including but not
   4              limited to all reliefs prayed for in this Complaint and in the
   5              foregoing Prayer for Relief.
   6

   7 Dated: September 21, 2021                   HARLAN LAW, PC
   8

   9                                         By: /s/ Jordon R. Harlan
                                                 _____________________
                                               Jordon R. Harlan, Esq.
  10

  11                                              In association with:
  12                                              JOHNSON BECKER, PLLC
  13
                                                  Kenneth W. Pearson, Esq. (MN
  14                                              #016088X)
  15                                              Pro Hac Vice to be filed
                                                  Adam J. Kress (MN #0397289)
  16                                              Pro Hac Vice to be filed
  17                                              444 Cedar Street, Suite 1800
                                                  St. Paul, MN 55101
  18                                              Telephone: (612) 436-1800
  19
                                                  Fax: (612) 436-1801
                                                  Email: kpearson@johnsonbecker.com
  20                                              Email: akress@johnsonbecker.com
  21
                                                  Attorneys for Plaintiff
  22

  23

  24

  25

  26

  27

  28

                                             15
                            COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:21-cv-07550-MCS-GJS Document 1 Filed 09/21/21 Page 16 of 16 Page ID #:16




   1                          DEMAND FOR JURY TRIAL
   2        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial
   3 by jury of all the claims asserted in this Complaint so triable.

   4

   5

   6        Dated: September 21, 2021          HARLAN LAW, PC
   7

   8                                             /s/ Jordon R. Harlan
                                             By: _____________________
                                               Jordon R. Harlan, Esq.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                             16
                            COMPLAINT AND DEMAND FOR JURY TRIAL
